801 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis E. CRAWFORD, Plaintiff-Appellant,v.John DOE, President, Owners;  John Doe, Chief of Operationsin Jessup;  John Doe, Director, Chairman of theBoard;  Frank Basil In Corporation,Defendants-Appellees.
No. 86-7615.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 13, 1986.Decided Sept. 25, 1986.

Curtis E. Crawford, appellant pro se.
D.Md.
AFFIRMED.
Before HALL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Curtis E. Crawford, a Maryland inmate, appeals the dismissal of his 42 U.S.C. Sec. 1983 action seeking damages for alleged medical mistreatment.  Crawford named as defendants agents of Frank Basil, Inc., a corporation under contract to Maryland providing medical services to inmates.


2
The district court dismissed Crawford's complaint because as independent contractors, agents of Frank Basil, Inc. were not acting under color of state law, a requirement in any Sec. 1983 action.  This conclusion is entirely consistent with this Court's holding in Calvert v. Sharpe, 748 F.2d 861, 863 (4th Cir. 1984), cert. denied, --- U.S. ----, 53 U.S.L.W. 3838 (May 28, 1985).  Accordingly, we affirm the judgment below.  Because the dispositive issues have been decided authoritatively we dispense with oral argument.

AFFIRMED